Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This office action is responsive to the communication filed on 01/31/2022. As an initial matter, the 35 USC 112 rejections set forth in the previous office action have been withdrawn in view of Applicant's amendments and arguments.
Applicant's arguments regarding  35 USC 103 rejections with respect to claims 1-2, 4-9, 11-16, 18-22, 24-29, 31-36, 38-40 RE the new limitations of “an inline color conversion unit operative to perform a color conversion between a wide-gamut colorspace and a standard-gamut colorspace” have been fully considered but they are not persuasive.
Applicant argues in page 17 against the references individually that Levy or Froehlich fail to disclose the claimed inline color conversion unit “operative to perform a color conversion between a wide-gamut colorspace and a standard-gamut colorspace”. In response, the examiner contests that  one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here combined teachings of Levy, Pan and Froehlich is applied to address the limitation. Froehlich [0022]-[0023] teaches color format and color space conversion. In addition Levy suggests convert the images captured in a raw (Bayer format) to another format, such as YUV in [0036] implicitly indicating color format conversion. While Levy or Froehlich is silent RE: the color conversion between a wide-
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Levy as modified by Pan  to include  an inline color conversion unit operative to perform a color conversion between a wide-gamut colorspace and a standard-gamut colorspace applying Froehlich and Pan, in order to generate display video  output meeting a target display panel with narrow gamut for effective display and thereby increasing system effectiveness and user experience.

Applicant's remaining arguments regarding the 35 USC 103 rejections with respect to new limitations in amended claims 2, 9 and 15 have been considered but are moot in view of the new ground(s) of rejection to teach the amended limitations necessitated by the amendment.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification  as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 8, 14, 18, 21-22, 24, 28-29, 34-35, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al (US 20140002694 A1), in view of Pan (US 20150243200 A1), and further in view of Froehlich et al (US 20170251211 A1).
RE claim 1, Levy teaches A computing device configured to process image data used in a conversion process of the image data for transitioning into one of: a high dynamic range and wide color gamut (HDR/WCG) format and a standard dynamic range and standard color gamut (SDR/SCG) format (Figs 1-2, [0021], [0029]), comprising:
a memory (Fig 3#320, [0032]); 
logic operative to perform a read operation with memory to retrieve the image data from the memory before initiating the conversion process (Fig 2, [0029] “digital data of one or more images may be received by input interface circuit 202 and communicated to other components by connection through memory management device 206.”, [0036] “the captured images may be placed into memory component 320 
a plurality of inline hardware conversion units operative to convert the retrieved image data to transition into one of: the HDR/WCG format and the SDR/SCG format during the conversion process, each of the plurality of inline hardware conversion units operative to perform the conversion process (Fig 2#201, [0029] “Pipelined HDR Converter (PHC) 201 may be employed as described further below to receive in real time captured images within a sequence of images and convert them into an HDR image sequence. In one embodiment, the captured images are captured as LDR images.”); and wherein the plurality of inline hardware conversion units comprises an inline non-linear/linear conversion unit ([0068] “ If I.sub.1 or I.sub.2 are given in the gamma domain, rather than in a linear domain, then a de-gamma operation is applied in order to represent the input images in a linear domain.”), an 26 US.120207198.01100100.170465 inline tone mapping conversion unit that receives an output from the inline non-linear/linear conversion unit (Fig 3#305, 5#510, [0033], [0076]-[0077]), and an inline re-gamma conversion unit ([0079] “global mapping may be performed using a gamma-like mapping on the HDR fusion result, while still maintaining 12 bits per color component. The mapping may include an inverse of the de-gamma operation”); and

RE the limitation of “independent of another read operation with the memory”, Levy teaches a sequential operation to perform the conversion in the converter pipelines in Fig. 5 and [0044] “the conversion from an LDR image sequence to an HDR image sequence may be divided into sub tasks, each of which can be performed in a single frame time; each component described above may perform its task and then transfer the results to a next component. In one embodiment, therefore, intermediate results need not be stored in memory.” wherein intermediate results are directly passed to the next stage without storing in memory  indicating that a single image read is performed before starting the conversion and the final encoded data are stored in the memory [0029] “The HDR image sequence may also be encoded as a compressed bit-stream that may be output through output interface circuit 204 to various memory storage devices”. In other words, no additional memory read is required during the process being independent of another read operation with the memory. Furthermore 
Levy is silent RE: wherein the plurality of inline hardware conversion units are connected directly with one another and comprise an inline color conversion unit operative to perform a color conversion between a wide-gamut colorspace and a standard-gamut colorspace, the inline non-linear/linear conversion unit receives an output from the inline color conversion unit, theUS.120207198.01100100.170465 inline tone mapping conversion unit that receives an output from the inline non-linear/linear conversion unit, an inline gamut remapping conversion unit that receives an output from the inline tone mapping conversion unit, and the inline re-gamma conversion unit that receives an output from the inline gamut remapping conversion unit.  
However Froehlich teaches wherein the plurality of inline hardware conversion units are connected directly with one another and comprise an inline color conversion unit performing colorspace conversion, the inline non-linear/linear conversion unit receives an output from the inline color conversion unit, an inline gamut remapping conversion unit that receives an output from the inline tone mapping conversion unit, theUS.120207198.01100100.170465 inline tone mapping conversion unit that receives an output from the inline non-linear/linear conversion unit and an inline gamut remapping conversion unit that 
    PNG
    media_image1.png
    308
    452
    media_image1.png
    Greyscale

[0022]-[0023] “video signal (102) may also be processed by the color transforms unit (105) so that the color format at the input of video encoder (110) matches the supported color formats for which the encoder has been optimized. For example, if the input (102) is in the RGB 4:4:4 color format and the video encoder (110) operates in the YCbCr 4:2:0 format, then unit (105) may perform the RGB to YCbCr color transformations and color sub-sampling….  In order to match the characteristics of the target display (135), in some embodiments, the receiver (or the display itself) may perform a variety of video signal processing steps, such as color transformations and tone mapping.”, and [0028] “operating in a perceptually-corrected or perceptually-quantized color space (such as IPT-PQ) may require a number of processing steps (120), such as: chroma up-sampling and a first linear color transform (e.g., from YCbCr 4:2:0 to RGB 4:4:4), followed by a second non-linear color transform (e.g., from RGB to IPT-PQ)…. ”  This can be equally applied in Levy to add the color conversion before the non-linear/linear conversion unit 
 Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Levy as modified by Pan  a system and method wherein the plurality of inline hardware conversion units are connected directly with one another and comprise an inline color conversion unit operative to perform a color conversion between a wide-gamut colorspace and a standard-gamut colorspace, the inline non-linear/linear conversion unit receives an output from the inline color conversion unit, theUS.120207198.01100100.170465 inline tone mapping conversion unit that receives an output from the inline non-linear/linear conversion unit, an inline gamut remapping conversion unit that 
 
RE claim 4, Levy teaches, wherein the logic is further configured to retrieve at least one of raw image data and decoded image data ([0027] ”the data received by EIP 200 may be in a raw Bayer format.”).  
RE claim 8, Levy teaches A computing device configured to process image data used in a conversion process of the image data for transitioning into one of: a high dynamic range and wide color gamut (HDR/WCG) format and a standard dynamic range and standard color gamut (SDR/SCG) format (Figs 1-2, [0021], [0029]), comprising: a plurality of inline hardware conversion units operative to convert image data to transition into one of: the HDR/WCG format and the SDR/SCG format during the conversion process, each of the plurality of inline hardware conversion units operative to perform the conversion process (Fig  2#201, [0029] “Pipelined HDR Converter (PHC) 201 may be employed as described further below to receive in real time captured images within a sequence of images and convert them into an HDR image sequence. In one embodiment, the captured images are captured as LDR images.”); and wherein the plurality of inline hardware conversion units comprises an inline non-linear/linear conversion unit ([0068] “ If I.sub.1 or I.sub.2 are given in the gamma domain, rather than 
logic operative to perform a write operation with the memory to store the converted image data after completing the conversion process ([0024] “into a single output HDR frame of image data, compress the HDR image data, and store or otherwise send a resulting compressed (encoded) bit-stream of data using a variety of storage devices,” Wherein storing data to memory is typically performed with a memory write operation by the memory management device. For example See Pan [0171] “The memory controller 8030 may further include data buffers to store write data awaiting write to memory and read data awaiting return to the source of the memory operation.”).  
RE the limitation of “independent of another read operation with the memory”, Levy teaches a sequential operation to perform the conversion in the converter pipelines in Fig. 5 and [0044] “the conversion from an LDR image sequence to an HDR image sequence may be divided into sub tasks, each of which can be performed in a single frame time; each component described above may perform its task and then transfer the results to a next component. In one embodiment, therefore, intermediate results need not be stored in memory.” wherein intermediate results are directly passed 
Levy (as evidenced or modified by Pan) is silent RE: a decoding unit operatively coupled to the plurality of inline hardware conversion units, converting the decoded image data, and operative to perform a read operation with memory to retrieve encoded image data from the memory and to decode the retrieved encoded image data before initiating the conversion process. However Pan teaches in Fig 3-4, 8-9,  [0048], [0115]- [0118] etc wherein the SDR to HDR conversion pipeline includes a decoder at the first stage to receive encoded image data and decode encoded video stream and perform the required conversion to provide the HDR/WGC to adapt a target display panel.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Levy a system and method a decoding unit operatively coupled to the plurality of inline hardware conversion units, converting the decoded image data, and operative to perform a read operation with memory to 
Levy is silent RE: wherein the plurality of inline hardware conversion units are connected directly with one another and comprise an inline color conversion unit operative to perform a color conversion between a wide-gamut colorspace and a standard-gamut colorspace, the inline non-linear/linear conversion unit receives an output from the inline color conversion unit, theUS.120207198.01100100.170465 inline tone mapping conversion unit that receives an output from the inline non-linear/linear conversion unit, an inline gamut remapping conversion unit that receives an output from the inline tone mapping conversion unit, and the inline re-gamma conversion unit that receives an output from the inline gamut remapping conversion unit.  
However Froehlich teaches wherein the plurality of inline hardware conversion units are connected directly with one another and comprise an inline color conversion unit performing colorspace conversion, the inline non-linear/linear conversion unit receives an output from the inline color conversion unit, an inline gamut remapping conversion unit that receives an output from the inline tone mapping conversion unit, theUS.120207198.01100100.170465 inline tone mapping conversion unit that receives an output from the inline non-linear/linear conversion unit and an inline gamut remapping conversion unit that 
    PNG
    media_image1.png
    308
    452
    media_image1.png
    Greyscale

[0022]-[0023] “video signal (102) may also be processed by the color transforms unit (105) so that the color format at the input of video encoder (110) matches the supported color formats for which the encoder has been optimized. For example, if the input (102) is in the RGB 4:4:4 color format and the video encoder (110) operates in the YCbCr 4:2:0 format, then unit (105) may perform the RGB to YCbCr color transformations and color sub-sampling….  In order to match the characteristics of the target display (135), in some embodiments, the receiver (or the display itself) may perform a variety of video signal processing steps, such as color transformations and tone mapping.”, and [0028] “operating in a perceptually-corrected or perceptually-quantized color space (such as IPT-PQ) may require a number of processing steps (120), such as: chroma up-sampling and a first linear color transform (e.g., from YCbCr 4:2:0 to RGB 4:4:4), followed by a second non-linear color transform (e.g., from RGB to IPT-PQ)…. ”  This can be equally applied in Levy to add the color conversion before the non-linear/linear conversion unit 
 Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Levy as modified by Pan  a system and method wherein the plurality of inline hardware conversion units are connected directly with one another and comprise an inline color conversion unit operative to perform a color conversion between a wide-gamut colorspace and a standard-gamut colorspace, the inline non-linear/linear conversion unit receives an output from the inline color conversion unit, theUS.120207198.01100100.170465 inline tone mapping conversion unit that receives an output from the inline non-linear/linear conversion unit, an inline gamut remapping conversion unit that 
Claim 14 recites limitations similar in scope with limitations of claim 1 and therefore rejected under the same rationale. In addition Levy teaches a memory (Fig 3#320, [0032]). In addition Levy as modified by Pan and Froehlich teaches  an inline gamut remapping conversion unit that receives an output from the inline tone mapping conversion unit (Froehlich 1 A).
Levy as modified by Pan and Froehlich is silent RE: a decoding unit operatively coupled to the plurality of inline hardware conversion units, and operative to decode encoded image data from the memory before initiating the conversion process. However Pan teaches in Fig 3-4, 8-9,  [0048], [0115]- [0118] etc wherein the SDR to HDR conversion pipeline includes a decoder at the first stage to receive encoded image data and decode encoded video stream and perform the required conversion to provide the HDR/WGC to adapt a target display panel. In addition Pan Figs 10-11, [0133] teaches  the decoder is followed by  an encoder performing a range conversion ([0130]) and provide input to the decoder. Furthermore Pan [0037] teaches the encoding pipeline  and decoding/display pipeline  may be implemented in the same device.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Levy as modified by Pan and Froehlich 
 
RE claim 18, Levy as modified by Pan and Froehlich teaches  wherein the computing device is further configured to transmit the image data to the memory after performing at least one of encoding the image data or decoding the image data (Levy [0029] “The HDR image sequence may also be encoded as a compressed bit-stream that may be output through output interface circuit 204 to various memory storage devices”.).
Claims 21, 24, 34, and 38 recite limitations similar in scope with limitations of claims 1, 4, 14, and 18 respectively as methods and therefore rejected under the same rationale.
RE claim 22, Levy teaches wherein the plurality of inline hardware conversion units is operative to perform the conversion process independent of another write operation with the memory (Fig. 5 and [0044] “the conversion from an LDR image sequence to an HDR image sequence may be divided into sub tasks, each of which can be performed in a single frame time; each component described above may perform its task and then transfer the results to a next component. In one embodiment, therefore, intermediate results need not be stored in memory.”).
Claim 28 recites limitations similar in scope with limitations of claim 8 as method and therefore rejected under the same rationale.
RE claim 29, Levy as modified by Pan and Froehlich teaches  wherein the plurality of inline hardware conversion units is operative to perform the conversion process independent of another write operation with the memory (Levy Figs 4-5, and [0044] “the conversion from an LDR image sequence to an HDR image sequence may be divided into sub tasks, each of which can be performed in a single frame time; each component described above may perform its task and then transfer the results to a next component. In one embodiment, therefore, intermediate results need not be stored in memory.” wherein intermediate results are directly passed to the next stage without storing in memory  indicating that no write to memory is not performed or required except for the last stage to store the final resulting output from the conversion.).  
RE claim 35, Levy as modified by Pan and Froehlich teaches  wherein the computing device further includes a programmable codec that serves as the encoding unit and the decoding unit (Pan   [0007]). 

Claims 2, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Levy as modified by Pan and Froehlich, and further in view of Darshan et al (US 20160284314 A1).
RE claim 2, Levy teaches wherein the plurality of inline hardware conversion units is operative to perform the conversion process independent of another write operation with the memory (Fig. 5 and [0044] “the conversion from an LDR image sequence to an HDR image sequence may be divided into sub tasks, each of which can 
Levy is silent RE: wherein the computing device comprises graphics hardware comprising software shaders and the plurality of inline hardware conversion units are operative to convert the retrieved image data independently of the software shaders.
However Darshan teaches in [0060] “In an embodiment, one or more or portions of image capture processing module 102, color conversion module 103, controller module 104, downscaling module 105, luma chroma separated image processing module 109, and color conversion module 109 may be implemented via an execution unit (EU) of image processing unit 502. The EU may include, for example, programmable logic or circuitry such as a logic core or cores that may provide a wide array of programmable logic functions. In an embodiment, one or more or portions of image capture processing module 102, color conversion module 103, controller module 104, downscaling module 105, luma chroma separated image processing module 109, and color conversion module 109 may be implemented via dedicated hardware such as fixed function circuitry or the like. Fixed function circuitry may include dedicated logic or circuitry and may provide a set of fixed function entry points that may map to the dedicated logic for a fixed purpose or function.” wherein implementing via dedicated hardware such as fixed function circuitry indicates converting the retrieved image data independently of the software shaders. This is readily available in Levy suggesting implementing entirely in hardware pipeline in [0013].
Levy as modified by Pan and Froehlich a system and method wherein the computing device comprises graphics hardware comprising software shaders and the plurality of inline hardware conversion units are operative to convert the retrieved image data independently of the software shaders, as suggested by Darshan, as this doesn’t change the overall operation of the system, in order to effectively take advantage of the dedicated hardware for accelerated processing  and thereby increasing system effectiveness and user experience.

RE claim 9, Levy as modified by Pan and Froehlich teaches  wherein the plurality of inline hardware conversion units is operative to perform the conversion process independent of another write operation with the memory (Levy Figs 4-5, and [0044] “the conversion from an LDR image sequence to an HDR image sequence may be divided into sub tasks, each of which can be performed in a single frame time; each component described above may perform its task and then transfer the results to a next component. In one embodiment, therefore, intermediate results need not be stored in memory.” wherein intermediate results are directly passed to the next stage without storing in memory  indicating that no write to memory is not performed or required except for the last stage to store the final resulting output from the conversion.).
Levy as modified by Pan and Froehlich is silent RE: wherein the computing device comprises graphics hardware comprising software shaders and the plurality of inline hardware conversion units are operative to convert the retrieved image data independently of the software shaders.
102, color conversion module 103, controller module 104, downscaling module 105, luma chroma separated image processing module 109, and color conversion module 109 may be implemented via an execution unit (EU) of image processing unit 502. The EU may include, for example, programmable logic or circuitry such as a logic core or cores that may provide a wide array of programmable logic functions. In an embodiment, one or more or portions of image capture processing module 102, color conversion module 103, controller module 104, downscaling module 105, luma chroma separated image processing module 109, and color conversion module 109 may be implemented via dedicated hardware such as fixed function circuitry or the like. Fixed function circuitry may include dedicated logic or circuitry and may provide a set of fixed function entry points that may map to the dedicated logic for a fixed purpose or function.” wherein programmable logic functions are software shaders and implementing via dedicated hardware such as fixed function circuitry indicates converting the retrieved image data independently of the software shaders. This is readily available in Levy suggesting implementing entirely in hardware pipeline in [0013].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Levy as modified by Pan and Froehlich a system and method wherein the computing device comprises graphics hardware comprising software shaders and the plurality of inline hardware conversion units are operative to convert the retrieved image data independently of the software shaders, as suggested by Darshan, as this doesn’t change the overall operation of the 
RE claim 15, Levy as modified by Pan and Froehlich teaches  wherein the computing device further includes a programmable codec that serves as the encoding unit and the decoding unit (Pan   [0007]). 
Levy as modified by Pan and Froehlich is silent RE: wherein the computing device comprises graphics hardware comprising software shaders and the plurality of inline hardware conversion units are operative to convert the retrieved image data independently of the software shaders.
However Darshan teaches in [0060] “In an embodiment, one or more or portions of image capture processing module 102, color conversion module 103, controller module 104, downscaling module 105, luma chroma separated image processing module 109, and color conversion module 109 may be implemented via an execution unit (EU) of image processing unit 502. The EU may include, for example, programmable logic or circuitry such as a logic core or cores that may provide a wide array of programmable logic functions. In an embodiment, one or more or portions of image capture processing module 102, color conversion module 103, controller module 104, downscaling module 105, luma chroma separated image processing module 109, and color conversion module 109 may be implemented via dedicated hardware such as fixed function circuitry or the like. Fixed function circuitry may include dedicated logic or circuitry and may provide a set of fixed function entry points that may map to the dedicated logic for a fixed purpose or function.” wherein implementing via dedicated hardware such as fixed function circuitry indicates 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Levy as modified by Pan and Froehlich a system and method wherein the computing device comprises graphics hardware comprising software shaders and the plurality of inline hardware conversion units are operative to convert the retrieved image data independently of the software shaders, as suggested by Darshan, as this doesn’t change the overall operation of the system, in order to effectively take advantage of the dedicated hardware for accelerated processing  and thereby increasing system effectiveness and user experience.


Claims 5-7, 11-13, 19-20, 25-27, 31-33, 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Levy as modified by Pan and Froehlich, and further in view of Cote et al ( US 20150092834 A1).
RE claim 5, Levy as modified by Pan and Froehlich teaches  wherein only one of the plurality of inline hardware conversion units comprises the logic operative to perform the read operation with the memory (Levy Figs 4-5, [0048] wherein the read operation to receive the image is the first operation followed by sequence of processing in the next pipeline stage implemented in the conversion pipeline [0045]. Furthermore [0044] “the conversion from an LDR image sequence to an HDR image sequence may be divided into sub tasks, each of which can be performed in a single frame time; each 
RE claim 6, Levy as modified by Pan, Froehlich and Cote teaches wherein the only one of the plurality of inline hardware conversion units is a first inline hardware conversion unit that performs the read operation with the memory (Levy Figs 4-5, [0048] wherein the read operation to receive the image is the first operation followed by sequence of processing in the next pipeline stage implemented in the conversion pipeline [0045]. Furthermore [0044] “the conversion from an LDR image sequence to an HDR image sequence may be divided into sub tasks, each of which can be performed in a single frame time; each component described above may perform its task and then transfer the results to a next component. In one embodiment, therefore, intermediate results need not be stored in memory.” wherein intermediate results are directly passed to the next stage without storing in memory  indicating that only a single image read is performed before starting the conversion, that would performed by the responsible logic at the first stage. Furthermore Cote wherein the first stage is configured to perform read operation form an external memory as in Fig 5 and [0056]).  
RE claim 7, Levy as modified by Pan, Froehlich and Cote teaches wherein the plurality of inline hardware conversion units includes a last inline hardware conversion unit that comprises logic operative to perform the write operation with the memory, and wherein none of intervening inline hardware conversion units between the first inline hardware conversion unit and the last inline hardware conversion unit performs any read or write operation with the memory during the conversion process (Levy Figs 4-5, [0029] “The HDR image sequence may also be encoded as a compressed bit-stream that may be output through output interface circuit 204 to various memory storage devices”, and [0044] “the conversion from an LDR image 

RE claim 11, Levy as modified by Pan and Froehlich teaches  wherein only one of the plurality of inline hardware conversion units comprises the logic operative to perform the write operation with the memory (Levy Figs 4-5, [0044] “the conversion from an LDR image sequence to an HDR image sequence may be divided into sub tasks, each of which can be performed in a single frame time; each component described above may perform its task and then transfer the results to a next component. In one embodiment, therefore, intermediate results need not be stored in memory.” wherein intermediate results are directly passed to the next stage without storing in memory  indicating that no write to memory is not performed or required except for the last stage to store the final out result as the encoded stream. Furthermore it would have been obvious to assign only of the logic/processor in the pipeline architecture to perform the last write to memory operation, as typical in pipeline operation, each inline stage 
RE claim 12, Levy as modified by Pan, Froehlich and Cote teaches wherein the only one of the plurality of inline hardware conversion units is a last inline hardware conversion unit that performs the write operation with the memory (Cote wherein the last stage is configured to perform write operation to an external memory as in Figs 5, 8 and [0056] “As indicated at 508, once a block has been processed by a last stage of the pipeline, the processed block is output, for example to a memory via direct memory access (DMA).”).  
RE claim 13, Levy as modified by Pan, Froehlich and Cote teaches wherein the plurality of inline hardware conversion units includes a first inline hardware conversion unit that comprises logic operative to perform the read operation with the memory, and wherein none of intervening inline hardware conversion units between the first inline hardware conversion unit and the last inline hardware conversion unit performs any read or write operation with the memory during the conversion process (Levy Figs 4-5, [0044] “the conversion from an LDR image sequence to an HDR image sequence may be divided into sub tasks, each of which can be performed in a single frame time; each component described above may perform its task and then transfer the results to a next component. In one embodiment, therefore, intermediate results need not be stored in memory.” wherein intermediate results are directly passed to the next stage without storing in memory  indicating that no write to memory is not performed or required except for the last stage to store the final out result as the encoded stream. Furthermore Cote wherein the first stage is configured to perform read operation form an external memory and  the last stage is configured to perform write operation to an external memory to store the final output as in Figs 5, 8 and [0056]).  
Claims 19-20 recite limitations similar in scope with limitations of claims 6-7 respectively and therefore rejected under the same rationale.
Claims 25-27, 31-33, 39-40 recite limitations similar in scope with limitations of claims 5-7, 11-13, 19-20 respectively as methods and therefore rejected under the same rationale.

Claims 16 and  36 are rejected under 35 U.S.C. 103 as being unpatentable over Levy as modified by Pan, and Froehlich and further in view of Suzuki ( US 20150092834 A1).
RE claim 16, Levy as modified by Pan and Froehlich is silent RE: wherein the computing device further includes a selector operatively coupled between the memory and the plurality of inline hardware conversion units, and operative to select one of: the retrieved image data from the memory and the decoded image data from the decoding unit, depending on whether encoding or decoding is desired. However Suzuki teaches in Fig 2#SEL a coupled to memory and image processing pipeline selecting between coding or decoding frame memory and Col 4 lines 60-63 “In time slots for coding processing by the encoder, four selectors SELa 101, SELb 102, SELc 103, and SELd 104 are all set to the A selection mode.”, Col 5 lines 8-10“ In time slots for the decoding processing of the encoder, four selectors SELa 101, SELb 102, SELc 103, and SELd 104 are all set to the B selection mode.” for choosing the appropriate input data based upon a desired encoding or decoding operation is performed by the same circuitry reducing circuit complexity.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Levy as modified by Pan and Froehlich a system and method wherein the computing device further includes a selector operatively coupled between the memory and the plurality of inline hardware conversion units, and operative to select one of: the retrieved image data from the memory and the decoded image data from the decoding unit, depending on whether encoding or decoding is desired, as suggested by Suzuki, as this doesn’t change the 
Claim 36 recites limitations similar in scope with limitations of claim 16 as method and therefore rejected under the same rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20180097527 A1	32-BIT HDR PIXEL FORMAT WITH OPTIMUM PRECISION
US 20180040095 A1	DYNAMIC COMPRESSED GRAPHICS STATE REFERENCES
US 20150356945 A1	Gamut Mapping With Blended Scaling and Clamping
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411.  The examiner can normally be reached on Monday- Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark K ZIMMERMAN can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Sultana M Zalalee/           Primary Examiner, Art Unit 2619